     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 1 of 28




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Yury Kapgan (Bar No. 218366)
 2   yurykapgan@quinnemanuel.com
   Patrick Schmidt (Bar No. 274777)
 3
     patrickschmidt@quinnemanuel.com
 4 865 South Figueroa Street, 10th Floor
   Los Angeles, California 90017
 5 Telephone:    (213) 443-3000
   Facsimile:    (213) 443-3100
 6

 7 Michael F. LaFond (Bar No. 303131)
     michaellafond@quinnemanuel.com
 8 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065
 9 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
10

11 Attorneys for Plaintiff Wisk Aero LLC

12

13                              UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                 SAN FRANCISCO DIVISION
16
17 WISK AERO LLC,                              CASE NO. 3:21-cv-02450-WHO

18                Plaintiff,                   DECLARATION OF DR. FARHAN
19                                             GANDHI IN SUPPORT OF WISK AERO
           vs.                                 LLC’S MOTION FOR PRELIMINARY
20                                             INJUNCTION AND EXPEDITED
     ARCHER AVIATION INC.,                     DISCOVERY
21
                  Defendant.
22

23

24

25

26
27

28

                                                                 Case No. 3:21-cv-02450-WHO
                                                                        GANDHI DECLARATION
      Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 2 of 28




 1          I, Farhan Gandhi, declare as follows:

 2          1.      I make this declaration in support of the Motion for Preliminary Injunction and

 3 Expedited Discovery brought by Plaintiff Wisk Aero LLC (“Wisk”). I am over eighteen years of

 4 age, and I have person knowledge of the matters set forth in this declaration. If called as a

 5 witness, I could and would testify competently to these matters.

 6          2.      I have been retained by counsel for Wisk to provide my independent professional

 7 opinions as a technical expert in this matter. Even though I have been retained by Wisk in this

 8 litigation, my opinions in this declaration are based on an objective analysis of the evidence I have

 9 reviewed, consistent with my role as an independent, third-party expert.

10                                           Summary of Opinions
11          3.      Summarizing my professional opinions explained further herein as an independent
12 expert in the field of aircraft design:

13                  a.      It is my opinion that Archer Aviation Inc.’s (“Archer’s”) stated
14 development timeline for its Maker aircraft is too short for independent development, but would

15 be possible if Archer exploited intellectual property developed by another company.

16                  b.      It is my further opinion that unexplained similarities between Archer’s
17 aircraft and Wisk’s aircraft designs, including the design Wisk submitted in a confidential patent

18 application in January 2020, as well as Archer’s improbably short development timeline, and the

19 theft of specific files from Wisk, all combine to make it reasonably likely that Archer is using

20 Wisk’s trade secret nos. 1, 2, 3, and 4, as explained in detail below. These are the subset of trade

21 secrets for which the evidence of likely misappropriation is most direct. However, I anticipate that

22 additional evidence in Archer’s possession will reveal that Archer is using other trade secrets

23 identified by Wisk as well.

24                  c.      It is also my opinion that Wisk has adequately identified its trade secret nos.
25 1, 2, 3, 4, 5, 6, 7, 8, and 15.

26
27

28

                                                       -2-                       Case No. 3:21-cv-02450-WHO
                                                                                        GANDHI DECLARATION
      Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 3 of 28




 1                                              Qualifications
 2          4.      Education. I received my undergraduate degree in Aerospace Engineering from
 3 the Indian Institute of Technology, Bombay (India) in 1989, and my MS (1992) and PhD (1995) in

 4 Aerospace Engineering from the University of Maryland’s Alfred Gessow Rotorcraft Center.

 5          5.      Experience. In addition to six years in graduate school studying and pursuing
 6 research in the areas of vertical lift, I have spent 26 years as a practicing professional.

 7          6.      In 1995, I joined the Aerospace Engineering Department at the Pennsylvania State
 8 University as an Assistant Professor. I was promoted to Associate Professor (with tenure) in 2001,

 9 and to the rank of Professor in 2006. During my time at Penn State, I was also first Associate

10 Director and subsequently the Deputy Director of Penn State’s Vertical Lift Research Center of

11 Excellence, for which I was one of the founding faculty, in 1996.

12          7.      In 2012, I moved to Rensselaer Polytechnic Institute (RPI) as the Rosalind and
13 John J. Redfern Jr. ’33 Endowed Chair in Aerospace Engineering. I additionally assumed

14 responsibility as RPI’s Aerospace Program Director (from 2014 onward) and as founding director

15 of RPI’s Center for Mobility with Vertical Lift (MOVE), from Spring 2018 onward. I was also

16 given a courtesy Joint Faculty Appointment by the US Army’s Applied Research Lab (Aberdeen
17 Proving Grounds, Maryland) between 2018-2021 in recognition of my expertise in vertical lift and

18 to build collaborative programs with the US Army.

19          8.      My areas of expertise cover VTOL (vertical takeoff/landing) aircraft
20 aeromechanics and advanced configurations, including substantial experience in the area of large,

21 human-scale eVTOL (electric VTOL) aircraft. My research in eVTOL aircraft covers eVTOL

22 aircraft design, performance, flight controls, aerodynamics (including rotor-rotor and rotor-wing

23 interactional aerodynamics), aeroacoustics, vibration and loads, and fault-tolerance.

24          9.      I am author of over a 100 technical papers in technical journals in aerospace, as
25 well over 215 articles at leading national and international technical conferences. I have been

26 invited to deliver Plenary or Keynote lectures on vertical lift aircraft at major national or
27 international conferences on nine occasions, including named lectures at conferences organized by

28 the American Institute of Aeronautics and Astronautics (AIAA), and the Royal Aeronautical

                                                       -3-                        Case No. 3:21-cv-02450-WHO
                                                                                         GANDHI DECLARATION
      Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 4 of 28




 1 Society (in the UK). I am a Technical Fellow of the Vertical Flight Society, as well as a Fellow of

 2 the AIAA.

 3          10.    On three occasions I have won the best paper award in the areas of Aircraft Design

 4 or Advanced Vertical Lift at the Vertical Flight Society’s Annual Forum (the flagship technical

 5 conference in the area of vertical lift), and have on one occasion (in 2018) won best presentation

 6 award for my paper at an AIAA/IEEE Electric Aircraft Technology Symposium. AIAA is the

 7 largest professional society for aerospace, and IEEE is similarly the most important technical

 8 society for electrical engineering. I have been Chairperson of the Vertical Flight Society’s

 9 Aircraft Design Technical Committee (1999-2003), Dynamics Technical Committee (2010-2012)
10 and Education Committee (2014-2018). I have also been Chair of the Vertical Flight Society’s

11 Annual Forum (their flagship technical conference) in 2009.

12          11.    As an educator, I have served or currently serve as graduate supervisor to 35 PhD

13 students (24 graduated and 11 ongoing) and 42 Masters students. At Penn State and at RPI, have

14 taught semester-long PhD level courses in VTOL Aircraft Aerodynamics and Performance, VTOL

15 Aircraft Dynamics, and VTOL Aircraft Design. At RPI I developed a semester-long graduate

16 course entitled “Multi-Rotor Aerial Vehicles” focusing entirely on eVTOL aircraft which, to my
17 knowledge, is the only course of its kind in the entire country. I have served as a paid technical

18 consultant or expert to United Technologies, Mitsubishi Heavy Industries in Japan, Boeing

19 Helicopters (2008-2010), AgustaWestland Helicopters in Italy (now Leonardo Helicopters), and

20 Bell Helicopter Textron (now Bell), among others.

21          My complete curriculum vitae is attached to this declaration as Exhibit A.
22                                        Materials Considered
23          12.    In order to form the opinions stated in this declaration, I have considered the

24 following information and materials:

25                 a. Wisk Aero LLC’s Disclosure of Trade Secrets;

26                 b. The following documents cited in Wisk Aero LLC’s Disclosure of Trade

27                     Secrets:

28                      i.

                                                      -4-                       Case No. 3:21-cv-02450-WHO
                                                                                       GANDHI DECLARATION
      Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 5 of 28




 1                     ii.

 2                                                                                                     ;

 3                     iii.

 4                  c. The May 17, 2021, Declaration of Geoff Long;

 5                  d. The April 6, 2021, Complaint filed by Wisk;

 6                  e. Archer’s February 10, 2021 Investor Presentation

 7                  f. Information obtained during a May 14, 2021, discussion with Wisk’s Aircraft

 8                      Chief Engineer Geoff Long;

 9                            Private Companies Developing eVTOL Aircraft
10          13.     The opinions stated in this declaration are based on my education, experience, and

11 research into the field of eVTOL aircraft. Based on my knowledge and observations of the

12 nascent eVTOL industry, it is my opinion that Archer would not have been able to independently

13 develop the aircraft disclosed in its February 10, 2021 Investor Presentation, during the short time

14 that Archer has been in existence. This opinion is based on both my knowledge of the work

15 required to conceive of, model, analyze, build, test, and iterate on an aircraft design, as well as my

16 research into commonalities among Archer and Wisk’s competitors in the eVTOL field.
17                   Standard eVTOL Development Timelines and Characteristics
18          14.     In order to form the opinions stated in this declaration, I researched the history of

19 five of Archer’s competitors in the eVTOL field (Joby, Lilium, Volocopter, EHang, and Wisk)

20 which Archer compares itself to in its February 10, 2021, investor presentation (the “Investor

21 Presentation”).1 Based on this research, it is my opinion that Archer’s development timeline is

22 improbably short, and likely the result of Archer benefiting from the use of Wisk’s intellectual

23 property.

24          15.     Joby Aero Inc. d/b/a Joby Aviation (“Joby”). Joby was founded in 2009.2
25 Between 2009 and 2016, Joby was engaged in the development of an eVTOL aircraft named the

26

27
        1
            https://s27.q4cdn.com/936913558/files/doc_presentations/Investor-Presentation.pdf
28      2
            https://www.jobyaviation.com/about/

                                                       -5-                        Case No. 3:21-cv-02450-WHO
                                                                                         GANDHI DECLARATION
      Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 6 of 28




 1 “S2” that employed a single, fixed-wing with eight tilting rotors along its front edge, and four

 2 additional tilting rotors on a V-shaped tail,3 for a total of twelve rotors, as depicted in this image:

 3

 4

 5

 6

 7

 8
            Joby also began experimenting with a different design that used just six, larger tilting
 9
     rotors; and in 2015, Joby first tested a sub-scale model of that configuration.4 By 2017, Joby had
10
     built, and begun testing, a full-scale protoype using the six rotor configuration.5 That
11
     configuration, named the “S6” or the “Joby Aircraft,” is depicted in this photograph:
12

13

14

15

16
17

18

19          Two years later, in 2019, Joby built the first “production model” of the Joby Aircraft,
                                                                   6
20 enabling Joby to begin the process of seeking FAA certification. In 2020, Joby and the FAA
                                                                                           7
21 agreed to a certification plan that would permit Joby to achieve certification by 2023.

22          16.     Lilium GmbH (“Lilium”). Lilium was founded in 2015,8 to develop an aircraft
                                                           9
23 originally designed by one of Lilium’s founders in 2013. By 2017, Lilium had finished

24
        3
         https://nypost.com/2016/07/30/in-15-years-we-could-be-flying-in-silent-planes-that-emit-
25 zero-fumes/
       4
         https://www.jobyaviation.com/about/
26     5
         Id.
       6
27       https://drive.google.com/file/d/1509s0IskyeliElH1O5TEcqSAsifSjsGx/view
       7
         Id.
       8
28       https://www.ft.com/content/e0b66e56-1364-11e9-a168-d45595ad076d
       9
         https://evtol.news/lilium-jet-prototype-eagle/
                                                       -6-                        Case No. 3:21-cv-02450-WHO
                                                                                         GANDHI DECLARATION
      Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 7 of 28




 1 construction, and began testing of a proof-of-concept eVTOL called the “Lilium Eagle,” which is

 2 depicted in the below photograph:

 3

 4

 5

 6

 7
             Lilium then iterated upon its concept to develop the “Lilium Jet,” which used a modified
 8
     configuration, and achieved its first test flight in 2019.10 The Lilium jet is depicted in the below
 9
     photograph:
10

11

12

13

14

15
             At present, Lilium is seeking certification from the EASA and FAA, and it anticipates
16
     beginning commercial operations in or around 2024.11
17
             17.    Volocopter GmbH (“Volocopter”). Volocopter is a German eVTOL company
18
     that was founded in 2011.12 That same year, Volocopter built and tested a rough prototype
19
     depicted in the following photograph:
20

21

22

23

24

25
        10
             Id.
26      11

27 https://lilium.com/files/redaktion/refresh_feb2021/investors/Lilium_Fact_Sheet_March_30_2021.
   pdf
28     12
            https://www.crunchbase.com/organization/volocopter

                                                       -7-                        Case No. 3:21-cv-02450-WHO
                                                                                         GANDHI DECLARATION
      Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 8 of 28




 1

 2

 3

 4

 5

 6
             Two years later, in 2013, Volocopter began developing a two-seat prototype vehicle.13 The
 7
     two seater, named the VC200, was certified “air worthy” by the German Ultralight Flight
 8
     Association in 2016, as a result of successful flight tests. The VC200 is depicted in the below
 9
     photograph:
10

11

12

13

14

15
             In 2021, Volocopter announced that it was seeking certification from the FAA, and had a
16
     goal of “commercializing” its aircraft in the next “2 to 3 years,”14 which I understand to mean
17
     2023 or 2024.
18
             Very recently, Volocopter announced that it was also developing a fixed wing aircraft
19
     design, called the VoloConnect,15 as depicted in the following image:
20

21

22

23

24

25
        13
          https://www.avweb.com/news/volocopter-two-seater-in-development/
26      14
          https://www.volocopter.com/newsroom/volocopter-publishes-roadmap-for-scalable-urban-
27 air-mobility-uam-in-cities/
       15
          https://www.flightglobal.com/airframers/volocopter-launches-fixed-wing-all-electric-
28 evtol/143780.article

                                                      -8-                       Case No. 3:21-cv-02450-WHO
                                                                                       GANDHI DECLARATION
      Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 9 of 28




 1

 2

 3

 4

 5

 6
              However, when making the announcement, Volocopter could not state when it would have
 7
     a working protoype of the VoloConnect,16 so the timeline for the development of the VoloConnect
 8
     is not yet certain.
 9
              18.    Guangzhou EHang Intelligent Technology Co. Ltd (“EHang”). EHang is a
10
     Chinese eVTOL developer that was founded in 2014.17 In 2016, EHang unveiled a prototype for a
11
     “passenger-carrying drone” that was designed to function as an eVTOL aicraft.18 EHang’s 2016
12
     design was built around a central cabin, with four sets of rotors, one extending out from each of
13
     the corners of the cabin, as depicted below. This craft is designated the EHang 184 and is
14
     typically understood to carry 1 passenger, using eight rotors on four booms:
15

16
17

18

19

20

21

22            In 2018, EHang revealed the first footage of a two-seater passenger drone, called the
23 EHang 216, which relied on sixteen rotors installed on eight booms, instead of just four booms.19

24

25
         16
              Id.
26       17
              https://www.ehang.com/news/325.html
         18
27            https://www.theguardian.com/technology/2016/jan/07/first-passenger-drone-makes-world-
     debut
28       19
              https://www.ehang.com/news/325.html

                                                       -9-                       Case No. 3:21-cv-02450-WHO
                                                                                        GANDHI DECLARATION
     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 10 of 28




 1 The EHang 21620 with an eight boom configuration, a progression to the preceding design (the

 2 EHang 184), is depicted in the below image:

 3

 4

 5

 6

 7

 8           As of 2021, EHang is currently seeking certification from the FAA, along with other civil
 9 aviation regulators, including in China.21

10           19.    Wisk Aero LLC (“Wisk”). As stated in the declaration of Geoff Long, which I
11 understand was filed concurrently with this declaration, Wisk was founded in 2010. For the next

12 five years Wisk developed and tested designs for eVTOL aircraft, including a “proof of concept”

13 (“POC”) aircraft depicted below.

14

15

16
17

18

19

20           Next, around 2015, Wisk began developing aircraft designed to use a single, fixed wing,

21 with six booms, and two rotors on each boom. That included the Mutt design that Wisk built in

22 2016, and which is depicted below:

23

24

25

26
27      20
          https://newatlas.com/aircraft/ehang-216-pilotless-air-taxi-
28 specs/?itm_source=newatlas&itm_medium=article-body
      21
          https://www.economist.com/business/2021/04/03/flying-taxis-are-about-to-take-off-at-last
                                                     -10-                      Case No. 3:21-cv-02450-WHO
                                                                                      GANDHI DECLARATION
     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 11 of 28




 1

 2

 3

 4

 5

 6          By 2018, Wisk had further iterated on the design, and unveiled its fifth-generation, “Cora”
 7 aircraft, depicted below. As shown in the below images, the fifth-generation, Cora aircraft has 12

 8 lift fans positioned on the front and rear ends of six underwing booms. Forward propulsion is

 9 supplied by rear mounted “pusher” propeller:

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24
            I understand that Wisk is currently in the process of developing a “sixth-generation”
25
     aircraft, for which it intends to seek FAA certification. I further understand that in January 2020,
26
     Wisk filed a patent application (that remains confidential today) disclosing a potential design for
27
     its sixth-generation aircraft. That confidential patent application discloses an aircraft that retains
28
     the 12 rotor configuration, with rotors mounted on the front and rear of wing-mounted booms.
                                                       -11-                        Case No. 3:21-cv-02450-WHO
                                                                                          GANDHI DECLARATION
     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 12 of 28




 1 However, rather than using a “pusher” propeller system, the patent filing discloses “tiltable” front

 2 rotors that can be rotated 90 degrees from a vertical to a forward configuration. The 2020 patent

 3 filing further discloses the use of a V-shaped tail:

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15          20.     Based on my research into the experience of these companies, there appear to be at
16 least four commonalities to the development of eVTOL aircraft. First, all of these companies
17 originally tested a design that differed from the design they intended to seek certification for.

18 Second, each company that provided a timeline for certification, the certification process was

19 estimated to take at least two or three years. Third, none of the companies projected an ability to

20 move from design to certification and commercialization in less than seven years. And fourth, the

21 ultimate designs used by each of the companies are very different from each other.

22          21.     Moreover, when developing their “next generation” aircraft, each of the companies
23 needed more than a year to construct a production model designed for certification. Joby began

24 testing the “Joby Aircraft” in 2017 but did not complete a production model until 2019; EHang

25 introduced the EHang 184 in 2016, before introducing the EHang 216 in 2018; Lilium developed

26 the Lilium Eagle in 2017, before debuting the Lilium Jet in 2019; Wisk developed Mutt in 2016
27 before debuting Cora in 2018. In sum, it appears to take more than a year (and consistently about

28

                                                      -12-                       Case No. 3:21-cv-02450-WHO
                                                                                        GANDHI DECLARATION
     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 13 of 28




 1 two years) to test and construct an aircraft intended for certification—and that is only after each

 2 company gained the benefit of developing an earlier generation of aircraft.

 3          22.     Additionally, based on my research, no two eVTOL companies have arrived at

 4 substantially similar designs. The Joby Aircraft relies on just six, large tilting rotors, four on a

 5 fixed wing and two on the aircraft’s tail; the Lilium Jet relies on a series of jets instead of large lift

 6 fans; Volocopter relies on a more “traditional” helicopter-like low disk-loading configuration with

 7 multiple rotors; the EHang 216 relies on a central cockpit surrounded by coaxial rotor pairs

 8 mounted on booms; and Wisk’s Cora aircraft relies on twelve rotors mounted on six booms spread

 9 across a fixed wing, plus a “push” rotor on the back of the aircraft. These are all very different

10 designs.

11            Archer’s Development Timeline Is Too Short for Independent Development
12          23.     Based on the foregoing research, it is my opinion that Archer’s stated eVTOL
13 development timeline is too short for independent development; but it would be consistent with

14 Archer’s use of intellectual property developed by another company. Additionally, and as

15 explained below, Archer’s aircraft bears inexplicable similarities to Wisk’s aircraft, which would

16 be consistent with Archer using Wisk’s intellectual property.
17          24.     Based on my review of the declaration of Geoff Long, I understand that, as of
18 December 2019, Archer did not yet have facilities and was still in the process of hiring an

19 experienced workforce. Additionally, and also based on Mr. Long’s account, I understand that

20 Archer had not yet completed design of an aircraft for which it intended to seek certification.

21          25.     Based on my review of Archer’s February 10, 2021 Investor Presentation, I
22 understand that by February of 2021, Archer had settled on the design of the “Maker” aircraft,

23 depicted below:

24

25

26
27

28

                                                       -13-                        Case No. 3:21-cv-02450-WHO
                                                                                          GANDHI DECLARATION
     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 14 of 28




 1

 2

 3

 4

 5

 6

 7          26.      Also based on my review of Archer’s Investor Presentation, I understand that

 8 Archer intends to conduct flight tests of the Maker aircraft between 2021 and 2023, achieve

 9 certification by 2024, and begin delivering aircraft to customers that same year.

10          27.      Given that Archer lacked a concrete aircraft design as of December 2019, and did

11 not yet have facilities or a complete workforce at that time, it appears that Archer is claiming it

12 will be able to design, analyze, construct, test, certify, and commercialize an eVTOL aircraft in

13 just four years’ time.

14          28.      It is my opinion that Archer’s timeline is extremely improbable (and perhaps

15 impossible) in light of the experience of virtually all other companies in this space. As discussed

16 above, other companies in this space that Archer has identified as its competitors all share a
17 common development timeline that Archer has somehow “skipped.”

18          29.      For example, Joby, Lilium, EHang, and Wisk all built and tested at least one other

19 aircraft design, which was then iterated upon to develop a production design intended for

20 certification. However, Archer does not appear to have built or tested any design prior to the

21 Maker aircraft.

22          30.      Archer’s improbably short development timeline is best understood by contrasting

23 Archer’s development claims against the development timelines for each of the eVTOL companies

24 identified by Archer as its competitors in the Investor Presentation, as shown in this table:

25

26
27

28

                                                      -14-                      Case No. 3:21-cv-02450-WHO
                                                                                       GANDHI DECLARATION
     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 15 of 28




 1      Company           Year           Prototype           First         Expected        Time From
                         Founded        Constructed       Production      Certification    Prototype to
 2                                                        Model Built        Date          Certification
         Joby               2009             2016            2017            2023             7 years
 3
        Lilium              2015             2017            2019            2024             7 years
 4     Volocopter           2011             2011            2013            2023            12 years
        EHang               2014             2016            2018           202422            8 years
 5       Wisk               2010             2016            2018            2024             8 years
        Archer              2018             2021           202123           2024             3 years
 6

 7 As this table shows, virtually all of the competitors identified in Archer’s Investor Presentation

 8 experienced consistent seven-to-eight year timelines from the construction of their first prototype

 9 to certification; but Archer claims to only need three years.

10           31.    I understand from Wisk employee Geoff Long that Archer did not have a

11 significant workforce, or settled premises before January 2020, and did not begin meaningful

12 design activity before January 2020, at earliest. Given that Archer expects to have a certified

13 aircraft available to customers in 2023-2024, and the certification process typically takes at least

14 2-3 years, Archer would be expected to have a “certification-ready” aircraft to present to the FAA

15 in 2021 (or at latest in 2022). Archer’s investor presentation, in fact, states that Archer had

16 finished designing and would begin testing, the Maker aircraft in 2021. For Archer to meet its
17 certification and delivery timeline, and therefore place a certification-ready aircraft in front of the

18 FAA by 2021-2022, it must believe that it has a mature, refined aircraft ready that will not need

19 further iteration and update. For a company that did not have a fully developed workforce,

20 premises, or design till at least the beginning of 2020, to have a certification-ready aircraft by

21 2021-2022 is improbably fast, particularly by a company that has no experience building a

22 previous version of an aircraft or having gone through any meaningful design iteration and

23 learning process. If Archer were to somehow achieve this timeline, I believe the likelihood of the

24
        22
           Based on my research, EHang has not announced an anticipated certification date.
25 However, EHang did announce it had started the certification process by 2021, and other
   companies discussed in this declaration anticipated certification in three or four years, so I am
26 conservatively relying on a 2024 certification date for EHang.
       23
27         Archer’s investor materials do not specifically state whether Archer has already
   manufactured the first production model of the Maker aircraft; for this analysis, I have assumed
28 that Archer will meet its goal to produce a production model this year, giving Archer the “benefit
   of the doubt.”
                                                       -15-                       Case No. 3:21-cv-02450-WHO
                                                                                         GANDHI DECLARATION
     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 16 of 28




 1 company having relied on, or benefited from, Wisk’s data and designs would be very high.

 2          32.     It is also important to note that the similarities between Archer and Wisk’s aircraft

 3 designs are inconsistent with independent development. Based on my research into other

 4 companies in the eVTOL market, it is not typical for the aircraft of two different companies to

 5 share multiple, common design elements in their propulsion systems. In other words, multiple

 6 companies may use tilting rotors, but not the same number of tilting rotors; or they may rely on

 7 boom-mounted rotors, but the booms will be placed in different locations. Nonetheless, Archer’s

 8 aircraft appears to use the six-boom, twelve-rotor configuration, with six five-bladed tilting front

 9 rotors and six non-tilting two-bladed aft rotors, originally conceived by Wisk (and described in its
10 confidential patent filing, submitted concurrently with this declaration). That is a design not used

11 by others in the eVTOL field; and if Archer had truly independently developed its aircraft, it

12 seems likely that the design would not share as many functional similarities with Wisk’s craft.

13         Archer’s Development Timeline Is Consistent With Use of Wisk’s Trade Secrets
14          33.     Archer’s improbable development timeline is consistent with the exploitation of

15 trade secrets that I understand Archer may have accessed from Wisk.

16          34.     It is my opinion that it is reasonably likely that Archer has exploited Wisk’s trade

17 secrets for two reasons. First, it is important to note that there are multiple, unexplained

18 similarities between Wisk and Archer’s aircraft designs. Both designs rely on a fixed-wing design

19 with six booms and two rotors mounted, respectively, on the front and rear ends of each boom. As

20 discussed below, this similarity in design means that Archer would have been able to exploit

21 simulation results and flight test data originally developed by Wisk.

22          35.     Second, I have been informed that a former Wisk employee downloaded several

23 thousand files from Wisk’s corporate repository shortly before joining Archer. Included in those

24 files is a document titled                                           which is attached to this

25 declaration as Exhibit B. That file contains extensive simulation and flight test data that Archer

26 could have used to speed up its development.

27          36.     Based on my review off                                          as well as the other

28 documents listed above, see, supra at “Materials Considered,” it is my opinion that it is reasonably

                                                      -16-                       Case No. 3:21-cv-02450-WHO
                                                                                        GANDHI DECLARATION
     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 17 of 28




 1 likely Archer is exploiting the following Wisk trade secrets. Note that these are the subset of trade

 2 secrets for which the evidence of likely misappropriation is most direct. However, I anticipate that

 3 additional evidence in Archer’s possession will reveal that Archer is using other trade secrets

 4 identified by Wisk as well.

 5          A.     Trade Secret No. 1 –
 6

 7          37.    Trade Secret No. 1 generally claims

 8

 9
10

11

12

13          38.

14

15

16
17

18

19

20          39.

21

22

23

24

25

26

27

28

                                                     -17-                      Case No. 3:21-cv-02450-WHO
                                                                                      GANDHI DECLARATION
     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 18 of 28




 1

 2

 3          40.

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16
17

18

19

20

21
            41.
22

23

24

25

26

27

28     24
            https://www.archer.com/maker

                                           -18-              Case No. 3:21-cv-02450-WHO
                                                                    GANDHI DECLARATION
     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 19 of 28




 1

 2

 3          42.

 4

 5

 6

 7

 8

 9
10

11          43.

12

13

14

15

16
17

18

19

20

21

22

23

24          44.    Based on the foregoing, and in light of both Archer’s improbably fast development

25 timeline, the unexplained similarities between Wisk and Archer’s aircraft, and Archer’s potential

26 access to the foregoing confidential information, it is reasonably likely that Archer is using Wisk’s

27 Trade Secret No. 1.

28

                                                     -19-                      Case No. 3:21-cv-02450-WHO
                                                                                      GANDHI DECLARATION
     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 20 of 28




 1        B.    Trade Secret No. 2 –
 2

 3        45.
 4

 5

 6

 7

 8

 9
10        46.
11

12

13

14

15

16
17

18        47.
19

20

21

22

23

24

25

26        48.
27

28

                                         -20-                Case No. 3:21-cv-02450-WHO
                                                                    GANDHI DECLARATION
     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 21 of 28




 1          49.    Based on the foregoing, and in light of both Archer’s improbably fast development

 2 timeline, the unexplained similarities between Wisk and Archer’s aircraft, and Archer’s potential

 3 access to the foregoing confidential information, it is reasonably likely that Archer is using Wisk’s

 4 Trade Secret No. 2.

 5          C.     Trade Secret No. 3 –
 6

 7          50.

 8

 9
10

11

12

13

14          51.

15

16
17

18

19

20

21

22

23

24

25

26

27
            52.
28

                                                     -21-                      Case No. 3:21-cv-02450-WHO
                                                                                      GANDHI DECLARATION
     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 22 of 28




 1

 2

 3          53.

 4

 5

 6

 7

 8

 9          54.
10

11

12

13

14          55.

15

16
17

18

19          56.    Based on the foregoing, and in light of both Archer’s improbably fast development

20 timeline, the unexplained similarities between Wisk and Archer’s aircraft, and Archer’s potential

21 access to the foregoing confidential information, it is reasonably likely that Archer is using Wisk’s

22 Trade Secret No. 3.

23          D.     Trade Secret No. 4 –
24          57.

25

26

27

28

                                                     -22-                      Case No. 3:21-cv-02450-WHO
                                                                                      GANDHI DECLARATION
     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 23 of 28




 1

 2

 3        58.

 4

 5

 6              a.

 7

 8

 9
10

11              b.

12

13

14

15

16              c.
17

18

19

20

21

22

23        59.

24

25

26

27

28

                                         -23-                Case No. 3:21-cv-02450-WHO
                                                                    GANDHI DECLARATION
     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 24 of 28




 1

 2

 3

 4

 5          60.

 6

 7

 8          61.       Based on the foregoing, and in light of both Archer’s improbably fast development

 9 timeline, the unexplained similarities between Wisk and Archer’s aircraft, and Archer’s potential
10 access to the foregoing confidential information, it is reasonably likely that Archer is using Wisk’s

11 Trade Secret No. 4.

12          62.       To be clear, there are many additional slides within

13                that could have accelerated Archer’s aircraft development, in addition to those

14 discussed here. I anticipate that, once discovery from Archer becomes available, Wisk may learn

15 that Archer made extensive use of other information disclosed in that file.

16          63.       For the foregoing reasons, it is my opinion that Archer’s improbably fast
17 development timeline may be explained by Archer’s access to Wisk’s confidential information.

18          64.       Additionally, and as discussed above, the foregoing confidential information would

19 be particularly useful if Archer was developing an aircraft that copied Wisk’s fixed-wing, six-

20 boom, twelve-rotor design. This may also explain why Archer’s Maker aircraft bears such a

21 strong resemblance to Wisk’s designs, even though the other competitors in the field use

22 substantially different designs. Accordingly, the similarity between Archer and Wisk’s aircraft is

23 also consistent with Archer’s use of Wisk’s intellectual property.

24                              Wisk’s Trade Secrets Are Properly Identified
25          65.       I have been informed that Wisk is required to identify its trade secrets with

26 sufficient particularity to distinguish them “from matters of general knowledge in the trade or of

27 special knowledge of those persons skilled in the trade.” Advanced Modular Sputtering, Inc. v.

28 Superior Ct., 132 Cal. App. 4th 826, 835, 33 Cal. Rptr. 3d 901, 907 (2005).

                                                        -24-                       Case No. 3:21-cv-02450-WHO
                                                                                          GANDHI DECLARATION
     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 25 of 28




 1          66.     It is my opinion that Wisk’s trade secret nos. 1, 2, 3, 4, 5, 6, 7, 8, and 15 are more

 2 than sufficiently identified to distinguish them from matters of general knowledge in the trade or

 3 of special knowledge of those persons skilled in the trade.

 4          67.     As discussed above, Wisk’s trade secret nos. 1, 2, 3, and 4 each disclose

 5

 6

 7

 8

 9                        Based on the materials I have reviewed, and my education, experience, and
10 background in the field, it is my understanding that the information identified by Wisk in trade

11 secret nos. 1, 2, 3, and 4, and disclosed in the documents referenced in the identification of those

12 trade secrets, is not generally known in the eVTOL field, nor is it known to specialists within the

13 field. Accordingly, it is my opinion that those trade secrets are sufficiently identified.

14          68.     Wisk’s trade secret no. 5 generally claims

15

16
17

18

19

20                                                      Based on the materials I have reviewed, and my

21 education, experience, and background in the field, it is my understanding that the information

22 identified by Wisk in trade secret no. 5, and disclosed in the documents referenced in the

23 identification of that trade secret, is not generally known in the eVTOL field, nor is it known to

24 specialists within the field. Accordingly, it is my opinion that trade secret no. 5 is sufficiently

25 identified.

26          69.     Wisk’s trade secret no. 6 generally claims

27

28

                                                       -25-                       Case No. 3:21-cv-02450-WHO
                                                                                         GANDHI DECLARATION
     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 26 of 28




 1

 2

 3

 4                                      Based on the materials I have reviewed, and my education,

 5 experience, and background in the field, it is my understanding that the information identified by

 6 Wisk in trade secret no. 6, and disclosed in the documents referenced in the identification of that

 7 trade secret, is not generally known in the eVTOL field, nor is it known to specialists within the

 8 field. Accordingly, it is my opinion that trade secret no. 6 is sufficiently identified.

 9          70.     Wisk’s trade secret no. 7 generally claims
10

11

12

13

14

15

16
17

18                                                                              . Based on the materials I

19 have reviewed, and my education, experience, and background in the field, it is my understanding

20 that the information identified by Wisk in trade secret no. 7, and disclosed in the documents

21 referenced in the identification of that trade secret, is not generally known in the eVTOL field, nor

22 is it known to specialists within the field. Accordingly, it is my opinion that trade secret no. 7 is

23 sufficiently identified.

24          71.     Wisk’s trade secret no. 8 generally claims

25

26

27

28

                                                      -26-                       Case No. 3:21-cv-02450-WHO
                                                                                        GANDHI DECLARATION
     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 27 of 28




 1

 2                                                                 Based on the materials I have

 3 reviewed, and my education, experience, and background in the field, it is my understanding that

 4 the information identified by Wisk in trade secret no. 8, and disclosed in the documents referenced

 5 in the identification of that trade secret, is not generally known in the eVTOL field, nor is it

 6 known to specialists within the field. Accordingly, it is my opinion that trade secret no. 8 is

 7 sufficiently identified.

 8          72.

 9
10

11

12

13

14

15                                             Based on the materials I have reviewed, and my

16 education, experience, and background in the field, it is my understanding that the information
17 identified by Wisk in trade secret no. 15, and disclosed in the documents referenced in the

18 identification of that trade secret, is not generally known in the eVTOL field, nor is it known to

19 specialists within the field. Accordingly, it is my opinion that trade secret no. 15 is sufficiently

20 identified.

21          73.     For the foregoing reasons, it is my opinion that Wisk’s trade secret nos. 1, 2, 3, 4,

22 5, 6, 7, 8, and 15 are sufficiently identified.

23      Archer’s Misappropriation Cannot Be Determined Without the Investor Presentation
24          74.     As noted above, the opinions stated in this declaration rely heavily on information

25 about Archer’s Maker aircraft that was disclosed by Archer in its February 2021 Investor

26 Presentation. The Investor Presentation contained new information about the configuration and

27 operation of Archer’s aircraft that was not previously available; and without the information in the

28 Investor Presentation, I would be unable to offer the opinions stated herein.

                                                      -27-                       Case No. 3:21-cv-02450-WHO
                                                                                        GANDHI DECLARATION
     Case 3:21-cv-02450-WHO Document 16-4 Filed 05/19/21 Page 28 of 28




 1           75.    For example, I understand that in May and June of 2020,25 Archer made a series of

 2 public announcements that disclosed a vague aircraft design, shown here:

 3

 4

 5

 6

 7

 8

 9 This design is obviously incomplete; as an example, it does not appear to depict any sort of

10 landing gear. Moreover, the design is extremely vague and hard to discern against a black

11 background. I cannot determine if the rotors tilt, if they are mounted on booms, how many rotors

12 there are, and whether Archer is making us of numerous other features discussed above.

13 Accordingly, it is my opinion that Archer’s publication of the Investor Presentation was necessary

14 to determining whether Archer was using Wisk’s trade secrets.

15

16           I declare under penalty of perjury under the laws of the United States of America that the
17 foregoing is true and correct.

18

19 DATED: May 17, 2021

20                                                   Farhan        Digitally signed by Farhan Gandhi
                                                                   DN: cn=Farhan Gandhi, o=RPI, ou,
                                                                   email=fgandhi@rpi.edu, c=US


                                                  By Gandhi
                                                                   Date: 2021.05.19 02:04:56 -04'00'


21
                                                     Dr. Farhan Gandhi
22

23

24

25

26
27      25
           E.g. https://www.aviationtoday.com/2020/05/21/archer-aviation-assembles-top-talent-to-
28 build-generational-electric-air-taxi-company/ ; https://www.businessinsider.com/new-stealth-
   evtol-startup-archer-2020-5
                                                      -28-                                             Case No. 3:21-cv-02450-WHO
                                                                                                              GANDHI DECLARATION
